EXHIBIT 10.18

CONTINENTAL AIRLINES, INC.

Non-Employee Director Compensation Summary

Effective February 20, 2008, members of our board of directors who are not
full-time employees of Continental Airlines, Inc. receive the following
compensation:

 * $25,000 per year, plus an additional annual fee of:
    * $40,000 for the chairperson of the Audit Committee;
    * $20,000 for the chairperson of the Corporate Governance Committee and
      Human Resources Committee;
    * $25,000 for members of the Audit Committee (other than the chairperson);
    * $15,000 for members of the Human Resources Committee (other than members
      who receive an additional fee for service as the chairperson of a
      committee);

 * $1,400 ($2,100 for the chairperson) for each board and committee meeting
   physically attended (other than an Audit Committee meeting);
 * $2,000 ($3,000 for the chairperson) for each Audit Committee meeting
   physically attended;
 * $700 for each board meeting attended by telephone;
 * $350 for each committee meeting attended by telephone ($500 for each Audit
   Committee meeting attended by telephone);
 * stock options to purchase 7,500 shares of common stock at the grant date fair
   market value following each annual stockholders meeting and upon election to
   the board if they are first elected to the board other than at an annual
   stockholders meeting;
 * lifetime flight benefits, comprised of space-available personal and family
   flight passes, a travel card permitting positive space travel by the
   director, the director's family and certain other individuals (which is
   taxable to the director, subject to the reimbursement of certain of such
   taxes by the company), frequent flyer cards and airport lounge cards;
 * limited flight benefits for the surviving spouse for a period of ten years
   following a director's death; and
 * $2,500 as compensation for time spent on orientation matters in connection
   with a director's first election to the Board of Directors or the director's
   appointment to a committee of the Board on which he or she has not recently
   served.

In addition, non-employee directors who conduct Continental business in their
capacities as directors on Continental's behalf at the request of the board or
the Chairman of the Board are paid (i) for telephone participation in board and
committee meetings as if they were physically present, if their conducting that
business makes it impractical for them to attend the meeting in person, and
(ii) $3,000 per day spent outside the United States while conducting that
business.

All directors, including those who are full-time employees who serve as
directors, receive reimbursement of expenses incurred in attending meetings.
Directors also receive travel privileges on some other airlines through
arrangements entered into between Continental and such airlines.

